—Judgment, Supreme *227Court, Bronx County (Martin Marcus, J.), rendered January 23, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly determined that defendant was a second felony offender. Defendant failed to establish that his prior conviction was unconstitutionally obtained (see, People v Harris, 61 NY2d 9). In the absence of specific proof to the contrary, the law presumes that the requirements for a valid waiver of indictment (see, CPL 195.20) were satisfied (see, People v Dominique, 90 NY2d 880, 881). Concur — Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.